UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7404


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD CORTEZ FOREMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:08-cr-00131-RBS-FBS-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Cortez Foreman, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald   Cortez    Foreman      appeals   the   district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction based on Amendment 750 to the crack cocaine

Sentencing Guidelines.        We review the district court’s decision

for abuse of discretion; however, “[w]e review de novo . . . a

court’s conclusion on the scope of its legal authority under

§ 3582(c)(2).”       United States v. Munn, 595 F.3d 183, 186 (4th

Cir. 2010).      As the district court properly found, Foreman was

sentenced pursuant to the statutory mandatory minimum term of

imprisonment and therefore is not eligible for a reduction via

§ 3582(c)(2).     See id. at 187 (“[A] defendant who was convicted

of   a   crack   offense     but    sentenced   pursuant     to    a    mandatory

statutory minimum sentence is ineligible for a reduction under

§ 3582(c)(2).”) (citing United States v. Hood, 556 F.3d 226,

235–36 (4th Cir. 2009)).           Accordingly, we affirm for the reasons

stated by the district court. ∗             United States v. Foreman, No.

2:08-cr-00131-RBS-FBS-1 (E.D. Va. July 27, 2012).

            We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented     in    the   materials




     ∗
         We note that the district court placed its reasons under
seal.



                                        2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3